DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 4 January 2022.  Applicant’s amendment on 4 January 2022 amended Claims 1, 5, 6, 8, 12, and 13.  Currently Claims 1, 5, 6, 8, 12, and 13 are pending and have been examined.  Claims 2-4, 7, 9-11, and 14 has been canceled.  The Examiner notes that the 101 rejection has been withdrawn.  

Response to Arguments

Applicant's arguments filed 4 January 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Examiner’s Note

The claim recites the combination of additional elements of calculating and determining changes in the allocation of virtual machines based on monitored resources and using threshold to adjust the resource of the virtual machines. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement eligible because it is not directed to the recited judicial exception. 

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuhei et al. (JP 2013-61700 A) (hereafter Shuhei) in view of Seiichi (JP 2007-241667 A) in further view of SUZUKI et al. (U.S. Patent Publication 2018/0302295 A1) (hereafter Suzuki).

	Referring to Claim 1, Shuhei teaches a computer system, comprising a plurality of computers, the plurality of computers each including:

an arithmetic device (see; pg. 17, par. 2 of Shuhei teaches a CPU).

a storage device coupled to the processor (see; pg. 17, par. 2 of Shuhei teaches a CPU device attached to a storage device).

a communication device for coupling to an external apparatus, the communication device being coupled to the processor (see; pg. 11, par. 8 of Shuhei teaches a communication device attached to, pg. 17, par. 2 a processor). 

A first computer which is one of the plurality of computers, the first computer configured to operate a plurality of services each providing a function corresponding to a request (see; pg. 2, par. 3-4 of Shuhei teaches the providing multiple services with high quality of services by assigned tasks).  

calculate, in a case where reception of a request for starting processing is detected, a reception count of the detected request (see; Abstract and pg. 6, par. 1 of Shuhei teaches calculating the task execution count that is determined from task monitoring).

generate the schedule of a determined related service (see; pg. 9, par. 11 of Shuhei teaches generating a schedule of tasks associated with scheduled services).

	register the detected request and the at least one related request as target requests in a list (see; pg. 5, par. 1-3 of Shuhei teaches assign requests that are stored as a list to be executed, pg. 9, par. 11 in order to prepare for task loading and execution).

select one of the target requests from the list (see; pg. 5, par. 3-4 of Shuhei teaches selecting a service request from a list to be completed).

calculate a reception count of the selected target request (see; pg. 6, par. 3 of Shuhei teaches the determining of task execution count).

generate the schedule of the determined related service (see; pg. 17, par. 12-18 of Shuhei teaches the allocation by the scheduler related tasks (i.e. services)).

wherein the computer system is configured to hold first management information for managing a calling relationship of the request and second management information for managing a configuration of a service for providing the function corresponding to the request (see; pg. 9, par. 8-9 of Shuhei teaches a request that triggers a task execution processing using multiple pieces of information in order to provide the necessary tasks).

identify the service for providing the function corresponding to the selected target request based on the second management information (see; pg. 8, par. 11 of Shuhei teaches identifying target tasks based on multiple data at a node).



Shuhei does not explicitly disclose the following limitation, however,

Seiichi teaches identify a plurality of related services to be executed based on reception of the detected request (see; pg. 6, par. 4-5 of Seiichi teaches identifying of related services that is identified based on detected requests), 
identify at least one related request issued after the detected request (see; pg. 6, par. 4-5 of Seiichi teaches identify related issues after a service request is received), and
identify, as a related service, a service for providing a function corresponding to the selected target request (see; pg. 6, par. 4-5 of Seiichi teaches identifying simultaneous processed messages in order to determine based on previously monitored data related services), 
identify the related request based on the first management information (see; pg. 6, par. 4-5 of Seiichi teaches identify related issues after a service request is received).

The Examiner notes that Shuhei teaches similar to the instant application teaches improving the quality of services provided to users by effectively utilizing devices.  Specifically, Shuhei discloses the information processing capable of effectively using devices and improving the quality of services including scheduling of services it is therefore viewed as analogous art in the same field of endeavor. Additionally, Seiichi teaches business flow control monitoring and managing services dynamically allocating resources and as it is comparable in certain respects to Shuhei which improving the quality of services provided to users by effectively utilizing devices as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Seiichi discloses identify a plurality of related services to be executed based on reception of the detected request, identify at least one related request issued after the detected request, identify, as a related service, a service for providing a function corresponding to the selected target request, and identify the related request based on the first management information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Shuhei identify a plurality of related services to be executed based on reception of the detected request, identify at least one related request issued after the detected request, identify, as a related service, a service for providing a function corresponding to the selected target request, and identify the related request based on the first management information as taught by Seiichi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Shuhei and Seiichi teach the collecting and analysis of data in order to manage service tasks and they do not contradict or diminish the other alone or when combined.

Shuhei in view of Seiichi does not explicitly disclose the following limitations, however,

Suzuki teaches a controller configured to generate a schedule for changing an allocation amount of virtual machine of the first computer for a service (see; par. [0036]-[0039] of Suzuki teaches generating a schedule or prediction to change the allocation of resource in a virtual machine, par. [0058] based on a resource calculation), and
an allocation change unit configured to change the allocation amount of the virtual machine for the service based on the schedule, wherein the controller being configured to (see; par. [0066] of Suzuki teaches changing the allocation of virtual machine resources based on future prediction of use (i.e. schedule)), and Page 2 of 19Serial No. 17/007,106Amendment filed January 4, 2022Responsive to Office Action mailed November 12, 2021
calculate a predicted value of an index indicating a load of each of the plurality of related services based on the reception count of the detected request (see; par. [0190] of Suzuki teaches calculating a prediction value based on resource load, based par. [0126] on a production request reception, and par. [0065] including a index value of multiple metrics associated with the status of the operation resources), and
determine whether it is necessary to change the allocation amount of the virtual machine for the each of the plurality of related services (see; par. [0160] of Suzuki teaches an example of determining if it necessary to change the allocation of a virtual machine for services), and
calculate a predicted value of the index of the related service based on the reception count of the selected target request (see; par. [0123]-[0129] of Suzuki teaches calculating a predicted value of an index related to service based on reception count to still meet the SLA agreement (i.e. target request)), and
determine, based on the predicted value of the index of the related service, whether it is necessary to change the allocation amount of the virtual machine for the related service (see; par. [0160]-[0163] of Suzuki teaches determining a predicted value of the service including an index with regard to change the allocation of the virtual machine of service), and
wherein the computer system is configured to hold third management information including a first threshold value for determining whether to increase an allocation amount of the virtual machine for the service and a second threshold value for determining whether to reduce the allocation amount of the virtual machine for the service (see; par. [0207]-[0212] of Suzuki teaches a threshold value for determining whether to par. [0217] increase a resource allocation amount of a virtual machine or whether to par. [0206] reduce the resource allocation related to the virtual machine), and
wherein the controller is configured to: generate a virtual machine addition schedule, as the schedule, for increasing a number of the virtual machines for the related service upon determining the predicted value of the index of the related service is larger than the first threshold value (see; par. [0207]-[0212] of Suzuki teaches a threshold value for determining whether to par. [0217] increase a resource allocation amount of a virtual machine, and then par. [0037]-[0040] to schedule the virtual servers), and
generate a virtual machine reduction schedule, as the schedule, for reducing a number of the virtual machines for the related service upon determining the predicted value of the index of the related service is smaller than the second threshold value (see; par. [0207]-[0212] of Suzuki teaches a threshold value for determining whether to par. [0206] reduce the resource allocation related to the virtual machine, and then par. [0037]-[0040] to schedule the virtual servers).

The Examiner notes that Shuhei teaches similar to the instant application teaches improving the quality of services provided to users by effectively utilizing devices.  Specifically, Shuhei discloses the information processing capable of effectively using devices and improving the quality of services including scheduling of services it is therefore viewed as analogous art in the same field of endeavor. Additionally, Seiichi teaches business flow control monitoring and managing services dynamically allocating resources and as it is comparable in certain respects to Shuhei which improving the quality of services provided to users by effectively utilizing devices as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Seiichi and Shuhei teaches information processing system for recording management program of information utilized to manage resources in the form of virtual machine usage and as it is comparable in certain respects to Suzuki which improving the quality of services provided to users by effectively utilizing devices as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Shuhei and Seiichi discloses the information processing capable of effectively using devices and improving the quality of services including scheduling of services.  However, Shuhei and Seiichi fails to disclose a controller configured to generate a schedule for changing an allocation amount of virtual machine of the first computer for a service, an allocation change unit configured to change the allocation amount of the virtual machine for the service based on the schedule, 

Suzuki discloses a controller configured to generate a schedule for changing an allocation amount of virtual machine of the first computer for a service, an allocation change unit configured to change the allocation amount of the virtual machine for the service based on the schedule, wherein the controller being configured to,Page 2 of 19Serial No. 17/007,106Amendment filed January 4, 2022Responsive to Office Action mailed November 12, 2021 calculate a predicted value of an index indicating a load of each of the plurality of related services based on the reception count of the detected request, determine whether it is necessary to change the allocation amount of the virtual machine for the each of the plurality of related services, calculate a predicted value of the index of the related service based on the reception count of the selected target request, determine, based on the predicted value of the index of the related service, whether it is necessary to change the allocation amount of the virtual machine for the related service, wherein the computer system is configured to hold third management information including a first threshold value for determining whether to increase an allocation amount of the virtual machine for the service and a second threshold value for determining whether to reduce the allocation amount of the virtual machine for the service, wherein the controller is configured to: generate a virtual machine 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Shuhei and Seiichi a controller configured to generate a schedule for changing an allocation amount of virtual machine of the first computer for a service, an allocation change unit configured to change the allocation amount of the virtual machine for the service based on the schedule, wherein the controller being configured to,Page 2 of 19Serial No. 17/007,106Amendment filed January 4, 2022Responsive to Office Action mailed November 12, 2021 calculate a predicted value of an index indicating a load of each of the plurality of related services based on the reception count of the detected request, determine whether it is necessary to change the allocation amount of the virtual machine for the each of the plurality of related services, calculate a predicted value of the index of the related service based on the reception count of the selected target request, determine, based on the predicted value of the index of the related service, whether it is necessary to change the allocation amount of the virtual machine for the related service, wherein the computer system is configured to hold third management information including a first threshold value for determining whether to increase an allocation amount of the virtual machine for the service and a second threshold value for determining whether to reduce the allocation amount of the virtual machine for the service, wherein the controller is configured to: generate a virtual machine addition schedule, as the schedule, for increasing a number of the virtual machines for the related service upon determining the predicted value of the index of the related service is larger than the first threshold value, and generate a virtual machine reduction schedule, as the schedule, for reducing a number of the virtual machines for the related service upon determining the predicted value of the index of the related service is smaller than the second threshold value. as taught by Suzuki since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Shuhei, Seiichi, and Suzuki teach the 


	Referring to Claim 5, see discussion of claim 1 above, while Shuhei in view of Seiichi in further view of Suzuki teaches the system above, Shuhei further discloses a system having the limitations of,

wherein the computer system is configured to hold fourth management information for managing a relationship between the reception count of the request and the index of the service (see; pg. 8, par. 11 – pg. 1, par. 1 of Shuhei teaches understanding based on the quantity of request receptions a relationship to the assigning based on a determined service index of the target task).

wherein the fourth management information includes a rate of increase of the resource amount used by the service to be executed in response to the reception of the request (see; pg. 9, par 11 of Shuhei teaches measuring the load increase (i.e. increase in rate of resource) as part of service management).

wherein the controller is configured to: calculate the predicted value of the index of the related service based on the reception count of the selected target request and the fourth management information (see; pg. 11, par. 2 of Shuhei teaches the predicting the value of future processing capacity).

calculate, in a case where it is determined that the predicted value of the index of the related service is larger than the first threshold value of the related service, a grace period indicating a period of time serving as a guide for completing addition of the allocation amount of the resource for the related service, based on a current value of the index of the related service, the predicted value of the index, and the rate of increase of the resource amount used by the related service (see; pg. 5, par. 2 of Shuhei teaches if the response is not 

generate the resource addition schedule including the grace period pg. 16, par. 2 if it is determined that the task is too large (i.e. over a threshold) assigning the task to multiple large servers (i.e. allocation of resources), pg. 9, par. 2 based on monitoring determination that there is not enough time and then providing a determination of task execution, pg. 5, par. 2 if the response is not acquired in a certain time, resend the loading or execution (i.e. grace period)).

wherein the allocation change unit is configured to determine an execution order of a plurality of resource addition schedules based on the grace period (see; pg. 5, par. 2 scheduler used to manage loading and execution of tasks taking into account previous tasks, if a response is not acquired in a certain time, resend the loading or execution (i.e. grace period)).


	Referring to Claim 6, see discussion of claim 1 above, while Shuhei in view of Seiichi in further view of Suzuki teaches the system above, Shuhei further discloses a system having the limitations of,

the allocation change unit is configured to determine an execution order of each of the resource addition schedule and the resource reduction schedule base on an amount of free resources in the first computer (see; pg. 17, par. 11 – pg. 18, par. 1 of Shuhei teaches predetermined scheduling of tasks, pg. 5, par. 5 that utilizes  monitoring analysis and resource management and task list, pg. 16, par. 8-10 example of minimizing resource needs using automatic redeployment).


Referring to Claim 8, Shuhei in view of Seiichi in further view of Suzuki teaches a resource management method to be executed by a computer system.  Claim 8 recites the same or similar limitations as those addressed above in claim 1, Claim 8 is therefore rejected for the same reasons as set forth above in claim 1.
	
Referring to Claim 12, see discussion of claim 8 above, while Shuhei in view of Seiichi in further view of Suzuki teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 5, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 5.

Referring to Claim 13, see discussion of claim 1 above, while Shuhei in view of Seiichi in further view of Suzuki teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 6, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 6.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Netto et al. (U.S. Patent Publication 2017/0116038 A1) discloses a user interface and system supporting user decision making and readjustments in computer executable job allocations in the cloud.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623